Case: 19-11294   Date Filed: 10/11/2019   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11294
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 8:18-cv-00038-AEP



SHERRAIN WOOTEN,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 11, 2019)

Before WILLIAM PRYOR, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 19-11294     Date Filed: 10/11/2019   Page: 2 of 8


      Sherrain Wooten appeals the district court’s affirmance of the Social

Security Administration’s (SSA) denial of her claim for a period of disability,

disability insurance benefits (DIB), and Supplemental Security Income (SSI).

Wooten makes two arguments. First, Wooten contends that the Administrative

Law Judge (ALJ) erred by relying on the vocational expert’s opinion that Wooten

was capable of performing jobs as a “document preparer” and “surveillance

systems monitor.” Second, Wooten argues that the ALJ erred by relying on the

vocational expert’s estimate of the number of “final assembler” jobs that existed in

the national economy.

      Because any error committed by the ALJ was harmless, we hold that the

district court correctly affirmed the SSA’s denial of Wooten’s claim.

                                          I

      Wooten applied for a period of disability, DIB, and SSI in August 2013,

alleging that she had become disabled in July of that year. The SSA initially

denied Wooten’s claim. Wooten then requested a hearing before an ALJ.

      The ALJ also denied Wooten’s claim. The ALJ concluded that Wooten

suffered from the following impairments: congestive heart failure, diabetes

mellitus, hypertension, obesity, affective disorder, anxiety disorder, and substance-

abuse disorder. But the ALJ also determined that, despite these impairments,

Wooten retained a residual functional capacity to perform unskilled, simple,


                                          2
              Case: 19-11294      Date Filed: 10/11/2019   Page: 3 of 8


routine, and repetitive work. Relying on the testimony of a vocational expert, the

ALJ found that Wooten could perform three jobs—“surveillance systems monitor,”

“document preparer,” and “final assembler”—and that those jobs existed in

sufficient numbers in the national economy. Accordingly, the ALJ concluded that

Wooten was “not disabled” under the Social Security Act and therefore did not

qualify for a period of disability, DIB, or SSI.

      After an unsuccessful appeal to the SSA Appeals Council, Wooten filed a

complaint in the U.S. District Court for the Middle District of Florida, seeking

review of the SSA’s denial of her applications. Wooten challenged the ALJ’s

decision on two grounds. First, she argued that the ALJ erred in concluding that

she could perform the jobs of “security systems monitor” and “document preparer”

because there was a conflict between her residual functional capacity and the

General Educational Development reasoning level required for those positions.

Second, Wooten argued that the ALJ erred by relying on the vocational expert’s

estimate of final assembler jobs that existed in the national economy when finding

that those jobs existed in significant numbers. The district court rejected both of

Wooten’s arguments, and this appeal followed.

                                          II

      In a Social Security appeal, we determine whether the ALJ’s decision is

“supported by substantial evidence and based upon proper legal standards.”


                                           3
              Case: 19-11294     Date Filed: 10/11/2019   Page: 4 of 8


Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation

omitted). Substantial evidence requires more than a scintilla of evidence; it

requires such relevant evidence as a reasonable person would accept as sufficient

to support a conclusion. Id. We don’t “decide the facts anew, reweigh the

evidence, or substitute our own judgment for that of the [ALJ].” Id. (quotation

omitted). We also apply harmless-error review to Social Security cases. See

Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983).

      Eligibility for DIB and SSI requires that the claimant be disabled. 42 U.S.C.

§§ 423(a)(1)(E), 1382(a)(1)–(2). In order to determine whether a claimant is

disabled, the SSA applies a five-step sequential evaluation. 20 C.F.R.

§ 404.1520(a). This process includes an analysis of whether the claimant: (1) is

unable to engage in substantial gainful activity; (2) has a severe medically

determinable physical or mental impairment; (3) has such an impairment that

meets or equals one of the SSA’s listings and the duration requirements; (4) can

perform her past relevant work, in light of her residual functional capacity; and (5)

can make an adjustment to other work, in light of her residual functional capacity,

age, education, and work experience. Id. § 404.1520(a)(4)(i)-(v).

      Wooten’s applications to the SSA—and, accordingly, this appeal—hinge on

the fifth factor. The ALJ rejected Wooten’s applications based on the conclusion

that Wooten was not disabled because, under the fifth factor, Wooten could “make


                                          4
                 Case: 19-11294    Date Filed: 10/11/2019   Page: 5 of 8


an adjustment” to other work. Id. § 404.1520(a)(4)(v). On appeal, as in the district

court, Wooten challenges two of the findings that support the ALJ’s fifth-factor

conclusion. We take each in turn.

                                            A

          First, Wooten alleges that the ALJ erred in concluding that she could work

as a “surveillance systems monitor” or a “document preparer.” According to

Wooten, the ALJ was wrong to rely on the vocational expert’s testimony—which

asserted that Wooten could perform these positions—in reaching this conclusion,

because it conflicted with the Department of Labor’s Dictionary of Occupational

Titles.

          The Dictionary of Occupational Titles assigns a General Education

Development reasoning level to each specific position. Both “surveillance systems

monitor” and “document preparer” have a General Education Development

reasoning level of three, which requires the ability to “[a]pply commonsense

understanding to carry out instructions furnished in written, oral, or diagrammatic

form” and “[d]eal with problems involving several concrete variables in or from

standardized situations.” According to Wooten, this reasoning level conflicts with

her residual functional capacity, which the ALJ concluded limits her to unskilled,

simple, routine, and repetitive work.




                                            5
              Case: 19-11294      Date Filed: 10/11/2019   Page: 6 of 8


      We have held that an ALJ has an affirmative duty to identify and resolve

apparent conflicts between a vocational expert’s testimony and information in the

Dictionary of Occupational Titles, pursuant to SSR 00-4p. Washington v. Comm'r

of Soc. Sec., 906 F.3d 1353, 1356, 1362-63, 1365–66 (11th Cir. 2018). As Wooten

notes, however, this Court has not yet decided in a published opinion whether a

limitation to simple, routine, repetitive work is inconsistent with a job that requires

a General Education Development reasoning level of three.

      We find no need to resolve that question here. Even if we were to assume

that Wooten is right—and that there is a conflict between her residual functional

capacity and the reasoning level required for the positions of “surveillance systems

monitor” and “document preparer”—Wooten would face another problem: the ALJ

also concluded that Wooten could perform the job of “final assembler.” Wooten

has not alleged that the “final assembler” job—which has a General Education

Development level of one, the lowest level—is inconsistent with her residual

functional capacity. And, as we explain below, the ALJ’s conclusion that the

“final assembler” job existed in sufficient numbers was based on substantial

evidence. So, even if the ALJ erred in concluding that Wooten could perform the

jobs of “surveillance systems monitor” and “document preparer,” that error would

be harmless here.




                                           6
              Case: 19-11294     Date Filed: 10/11/2019   Page: 7 of 8


                                         B

      Second, Wooten argues that the ALJ erred by relying on the vocational

expert’s testimony to conclude that there existed a sufficient number of “final

assembler” jobs in the national economy. Citing data from the U.S. Census Bureau

County Business Patterns—which Wooten presented for the first time at the district

court—Wooten claims that the vocational expert overestimated the number of

“final assembler” jobs that are available. Given this overestimation, says Wooten,

the ALJ’s conclusion that a sufficient number of “final assembler” jobs existed—

which was based entirely upon the opinion of the vocational expert—was not

based upon substantial evidence.

      We disagree. When a plaintiff alleges that an ALJ’s decision is not

supported by substantial evidence, “we will look only to the evidence actually

presented to the ALJ.” Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998); see

also Cherry v. Heckler, 760 F.2d 1186, 1193 (11th Cir. 1985) (“A reviewing court

is limited to [the administrative record] in examining the evidence.”). We don’t

“decide the facts anew.” Winschel, 631 F.3d at 1178.

      And here, the only evidence presented to the ALJ regarding the number of

“final assembler” jobs was the interrogatory response of the vocational expert, in

which the vocational expert stated that 235,000 of those jobs existed nationwide.

Wooten didn’t present the County Business Patterns evidence before the ALJ, nor


                                          7
                Case: 19-11294   Date Filed: 10/11/2019   Page: 8 of 8


did she object to or question the ALJ’s estimation of the number of “final

assembler” jobs during the administrative proceedings. We think, therefore, that

the uncontradicted testimony of the vocational expert provided the ALJ with

substantial evidence in the record supporting the ALJ’s decision. See Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (holding that the ALJ can resolve

the step-five question “by the use of a vocational expert”).

                                         III

      For the foregoing reasons, we hold that the district court did not err in

affirming the SSA’s denial of Wooten’s applications for a period of disability,

DIB, and SSI.

      AFFIRMED.




                                          8